 
Exhibit 10.4
 
 
 
OPTION AGREEMENT


This Option Agreement (this “Agreement) is dated August 12,2010, and is entered
into between and among Zhengzhou Shentong Investment Consulting Co., Ltd., a
limited liability company organized under the laws of the People’s Republic of
China (“Shentong Investment”), Zhengzhou Shensheng Aluminum Foil Co., Ltd., a
limited liability company organized under the laws of the People’s Republic of
China (“Shensheng Aluminum”) and Zhengzhou Aluminum Co., Ltd, the sole
shareholder of Shensheng Aluminum (“Zhengzhou Aluminum”). Shentong Investment,
Zhengzhou Aluminum and Shensheng Aluminum are referred to collectively in this
Agreement as the “Parties.”


RECITALS
 
A.  
Zhengzhou Aluminum is the sole shareholder of Shensheng Aluminum.



B.  
A serices of agreement such as the Consultation Agreement (the “Consultation
Agreement”) have been entered into between Shentong Investment and Shensheng
Aluminum concurrently with this Agreement;



C.  
An Share Pledge Agreement (the “Share Pledge Agreement”) has been entered into
by the Parties concurrently herewith;



D.  
The Parties are entering into this Option Agreement in conjunction with the
Pledge Agreement, Consultation Agreement and related agreement.



NOW THEREFORE, the Parties to this Agreement hereby agree as follows:


1.  
Option Grant



1.1
 Grant of Rights. The Zhengzhou Aluminum (hereafter collectively referred to as
the “Transferor”) hereby irrevocably grants to Shentong Investment an option to
purchase or cause any person designated by Shentong Investment (“Designated
Person”) to purchase, to the extent permitted under PRC Law, according to the
steps determined by Shentong Investment, at the price specified in Section 1.3
of this Agreement, at any time from the Transferor a portion or all of the
equity interests held by Transferor in Shensheng Aluminum (the “Option”). No
option or similar right shall granted by Transferor to any third party other
than Shentong Investment and/or the Designated Person. Shensheng Aluminum hereby
agrees to the granting of the Option by The Zhengzhou Aluminum to Shentong
Investment and/or the Designated Person. The “person” set forth in this clause
and this Agreement means an individual, corporation, joint venture, partnership,
enterprise, trust or a non-corporation organization.

 
1.2
Exercise of Rights. According to the stipulations of PRC laws and regulations,
Shentong Investment and/or the Designated Persons may exercises Option by
issuing a written notice (the “Notice”) to the Transferor and specifying the
equity interest purchased from Transferor (the “Purchased Equity Interest”) and
the manner of purchase.


 
 
1

--------------------------------------------------------------------------------

 
 
1.3
Purchase Price.

 
1.3.1   
For Shentong Investment to exercise the Option, the purchase price of the
Purchased Equity Interest (“Purchase Price”) shall be equal to the original
paid-in price of the Purchase Equity Interest by the Transferor, unless the
applicable PRC laws and regulations require appraisal of the equity interests or
stipulate other restrictions on the purchase price of equity interests.



1.3.2  
If the applicable PRC laws require appraisal of the equity interests of
stipulates other restrictions on the purchase price of the Equity Interest at
the time that Shentong Investment exercise the Option, the Parties agree that
the Purchase Price shall be set at the lowest price permissible under the
applicable laws.



1.4
Transfer of the Purchase Equity Interest. Upon each exercise of the Option right
under this Agreement:



  1.4.1    
Shensheng Aluminum shall convene a Zhengzhou Aluminum’ meeting upon request by
the Transferor, and Transferor agrees to call such meeting. During the meeting,
resolutions shall be proposed, approving the transfer of the appropriate Equity
Interest to Shentong Investment and/or the Designated Persons;



  1.4.2    
The Transfer shall, upon the terms and conditions of this Agreement and the
Notice related to the Purchase Equity Interest, enter into Equity Interest
purchase agreement in a form reasonably acceptable to Shentong Investment, with
Shentong Investment and/or Designated Persons (as applicable);



  1.4.3   
The related parties shall execute all other requisite contracts, agreements or
documents, obtain all requisite approval and consent of the government, conduct
all necessary actions, without any security interest, transfer the valid
ownership of the Purchased Equity Interest to Shentong Investment and/or the
Designated Persons, and cause Shentong Investment and/or the Designated Persons
to be the registered owner of the Purchase Equity Interest. In this clause and
this Agreement, “Security Interest” means any mortgage, pledge, the right or
interest of the third party, any purchase right of equity interest, right of
acquisition, right of first refusal, right of set-off, ownership detainment or
other security arrangements, however, it does not include any security interest
created under the Share Pledge Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
1.5  
Payment. The payment of the Purchase Price shall be determined by the
consultation of Shentong Investment and/or the Designated Person with the
Transferor according to the applicable laws at the time of exercise of the
Option.



2.  
Promises Relating Equity Interest.21



2.1
Promises Related to Shensheng Aluminum. Shensheng Aluminum, Zhengzhou Aluminum
hereby promise:

 
  2.1.1  
Without prior written consent by Shentong Investment, not, in any form, to
supplement, change or renew the Articles of Association of Shensheng Aluminum,
to increase or decrease registered capital of the corporation, or to change the
structure of the registered capital in any other form;



  2.1.2  
According to customary fiduciary standards applicable to managers with respect
to corporations and their Zhengzhou Aluminum, to maintain the existence of the
corporation, prudently and effectively operate the business;



  2.1.3  
Without prior written consent by Shentong Investment, not, upon the execution of
this Agreement, to sell, transfer, mortgage or dispose, in any other form, any
asset, legitimate or beneficial interest of business or income of Shensheng
Aluminum, or encumber or approve any encumbrance or imposition of any security
interest on Shentong Investment’s assets;



  2.1.4  
Without prior written notice by Shentong Investment, not issue or provide any
guarantee or permit the existence of any debt, other than (i) the debt arising
from normal or daily business but not from borrowing; and (ii) the debt
disclosed to Shentong Investment and obtained the written consent from Shentong
Investment;



  2.1.5  
To normally operate all business to maintain the asset value of Shensheng
Aluminum, without taking any action or falling to take any action that would
result in a material adverse affect on the business or asset value of Shensheng
Aluminum;



  2.1.6  
Without prior written consent by Shentong Investment, not to enter into any
material agreement, other than agreement in the ordinary course of business (for
purposes of this paragraph, if the amount of the Agreement involves an amount
that exceeds a hundred thousand Yuan(RMB 100.000) the agreement shall be deemed
material);



  2.1.7  
Without prior written consent by Shentong Investment, not to provide loan or
credit loan to any others;

 
 
3

--------------------------------------------------------------------------------

 
 
  2.1.8  
Upon the request of Shentong Investment, to provide all materials of operation
and finance relevant to Shensheng Aluminum to the extent they are in possession
of such materials;



  2.1.9  
Purchase and hold insurance from an insurance company acceptable to Shentong
Investment, and the insurance amount and category shall be the same with those
hold by the companies in the same industry or field, operating the similar
business and owning the similar properties and assets as Shensheng Aluminum;



2.1.10  
without prior written consent by Shentong Investment, not to cause Shensheng
Aluminum to merge or associate with any person, or acquire or invent in any
person;



2.1.11  
To notify Shentong Investment of the occurrence or the potential occurrence of
the litigation, arbitration or administrative procedure related to the assets,
business and income of Shensheng Aluminum;



2.1.12  
To cause Shensheng Aluminum to maintain and preserve its assets, and to execute
all requisite or appropriate documents, take all requisite or appropriate
actions, and pursue all appropriate claims, or make requisite or appropriate
pleas for all claims;



2.1.13  
Without prior written notice by Shentong Investment, not to assign equity
interests to Zhengzhou Aluminum in any form; however, Shentong Investment shall
distribute all or part of its distributable profits to their own Zhengzhou
Aluminum upon request by Shentong Investment;



2.1.14  
According to the request of Shentong Investment, to appoint any person
designated by Shentong Investment to be the directors of Shensheng Aluminum.



      2.2   Promises Related to Transferor.  Zhengzhou Aluminum hereby promise;
 
  2.2.1 
Without prior written consent by Shentong Investment, not, upon the execution of
this Agreement, to sell, transfer, mortgage or dispose in any other form any
legitimate or beneficial interest of equity interest, or to approve any other
security interest set on it, with the exception of the pledge set on the equity
interest of the Transferor subject to Share Pledge Agreement;



  2.2.2  
Without the prior written notice by Shentong Investment, not to decide or
support or execute any shareholder resolution at any shareholder meeting of
Shensheng Aluminum that approves any sale, transfer, mortgage or dispose of any
legitimate or beneficial interest of equity interest, or allows any other
security interest set on it, other than the pledge on the equity interests of
Transferor pursuant to Share Pledge Agreement;

 
 
 
4

--------------------------------------------------------------------------------

 
 
  2.2.3  
Without prior written notice by Shentong Investment, the Parties shall not agree
or support or execute any shareholder resolution at any shareholder meeting of
Shensheng Aluminum that approves Shensheng Aluminum’s merger or association with
any person, acquisition of any person or investment in any person;



  2.2.4  
To notify Shentong Investment the occurrence or the potential occurrence of the
litigation, arbitration or administrative procedure related to the equity
interest owned by them;



  2.2.5  
To cause the Board of Directors of Shensheng Aluminum to approve the transfer of
the Purchased Equity Interest subject to this Agreement;



  2.2.6  
In order to keep its ownership of the equity interest, to execute all requisite
appropriate documents, conduct all requisite or appropriate actions, and make
all requisite or appropriate claims. or make requisite appropriate defend
against fall claims of compensation;



  2.2.7  
Upon the request of Shentong Investment, to appoint any person designated by
Shentong Investment to be the directors of Shensheng Aluminum;



  2.2.8  
Upon the request of Shentong Investment at any time, to transfer its Equity
Interest immediately to the representative designated by Shentong Investment
unconditionally at any time and abandon its prior right of first refusal of such
equity interest transferring to another available shareholder;



  2.2.9  
To prudently comply with the provisions of this Agreement and other Agreement
entered into collectively or respectively by the Transferor, Shensheng Aluminum
and Shentong Investment and perform all obligations under these Agreements,
without taking any action or any nonfeasance that sufficiently affects the
validity and enforceability of these Agreement;



3.   
Representations and Warranties. As of the execution date of this Agreement and
every transferring date, Shensheng Aluminum, the Zhengzhou Aluminum hereby
jointly and severally represent and warrant collectively and respectively to
Shentong Investment as follows:

 
3.1  
It has power and ability to enter into and deliver this Agreement, and any
equity interest transferring Agreement (“Transferring Agreement,” respectively)
having it as a party, for every single transfer of the Purchases Equity Interest
according to this Agreement, and to perform its obligations under this Agreement
and any Transferring Agreement. Upon execution, this Agreement and the
Transferring Agreement having it as a party will constitute a legal, valid and
binding obligation of it enforceable against it in accordance with its terms;

 
 
5

--------------------------------------------------------------------------------

 
 
    3.2
To its knowledge and without independent verification, the execution, delivery
of this Agreement and any Transferring Agreement and performance of the
obligations under this Agreement and any Transferring Agreement will not: (i)
cause to violate any relevant laws and regulations of PRC; (ii) constitute a
conflict with its Articles of Association or other organization documents (if an
entity); (iii) cause to breach any Agreement or instruments to which it is a
party or having binding obligation on it, or constitute the breach under any
Agreement or instruments to which it is a party or having binding obligation on
it, (iv) cause to violate relevant authorization of any consent or approval to
it and/or any continuing valid condition; or (v) cause any consent or approval
authorized to it to be suspended, removed, or into which other requests be
added;



    3.3
The shares of Shensheng Aluminum are transferable, and Shensheng Aluminum has
not permitted or caused any security interest to be imposed upon the shares of
Shensheng Aluminum.



    3.4
Shensheng Aluminum does not have any unpaid debt, other than (i) debt arising
from its normal business; and (ii) debt disclosed to Shentong Investment and
obtained by written consent of Shentong Investment;



    3.5
Shensheng Aluminum has complied with all PRC laws and regulations applicable to
the acquisition of assets and securities in connection with this Agreement;



    3.6
No litigation, arbitration or administrative procedure relevant to the Equity
Interests and assets of Shensheng Aluminum or Shensheng Aluminum itself is in
process or to be settled and the Parties have no knowledge of any pending or
threatened claim;



    3.7
The Transferor bears the fair and salable ownership of its Equity Interest free
of encumbrances of any kind, other than the security interest pursuant to the
Share Pledge Agreement.



4.  
 Assignment of Agreement



    4.1
Shensheng Aluminum, the Zhengzhou Aluminum shall not transfer their rights and
obligations under this Agreement to any third party without the prior written
consent of the Shentong Investment.



    4.2
Shensheng Aluminum, the Zhengzhou Aluminum hereby agree that Shentong Investment
shall be able to transfer all of its rights and obligation under this Agreement
to any third party with its needs, and such transfer shall only be subject to a
written notice sent to Shensheng Aluminum, the Zhengzhou Aluminum by Shentong
Investment, and no any further consent from Shensheng Aluminum, the Zhengzhou
Aluminum will be required.

 
 
6

--------------------------------------------------------------------------------

 
 
5.  
Effective Date and Term

 
    5.1
This Agreement shall be effective as of the date first set forth above.

 
    5.2
 The term of this Agreement is twenty (20) years unless the early termination in
accordance with this Agreement or other terms of the relevant agreements
stipulated by the Parties. This Agreement may be extender according to the
written consent of Shentong Investment before the expiration of this Agreement.
The term of extension will be decided unanimously through mutual agreement of
the Parties.



    5.3
If Shentong Investment or Shensheng Aluminum terminates by the expiration of
this operating period (including any extended period) or other cause in the term
set forth in Section 5.2, this Agreement shall be terminated simultaneously,
except Shentong Investment has transferred its rights and obligations in
accordance with Section 4.2 of this Agreement.



6.  
Applicable Law and Dispute Resolution



    6.1
Applicable Law. The execution, validity, construing and performance of this
Agreement and the resolution of disputes under this Agreement shall be governed
by the laws of PRC.



    6.2
Dispute Resolution. The parties shall strive to settle any dispute arising from
the interpretation or performance in connection with this Agreement through
friendly consultation. In case no settlement can be reached through consultation
within thirty (30) days after such dispute is raised, each party can submit such
matter to China International Economic and Trade Arbitration Commission (the
“CIETAC”) in accordance with its rules. Arbitration shall take place in Beijing
and the proceedings shall be conducted in Chinese. Any resulting arbitration
award shall be final conclusive and binding upon both parties.



7.
Taxes and Expenses. Each Party shall, according to the PRC laws, bear any and
all registering taxes, costs and expenses for equity transfer arising from the
preparation and execution of this Agreement and all Transferring Agreements, and
the completion of the transaction under this Agreement and all Transferring
Areements.

 
 
7

--------------------------------------------------------------------------------

 
 
8.
Notices. Notices or other communications required to be given by any party
pursuant to this Agreement shall be written in English and Chinese and delivered
personally or sent by registered mail or postage prepaid mail or by a recognized
courier service or by facsimile transmission to the address of relevant each
party or both partiesset forth below or other address of the party or of the
other addressees specified by such party from time to time. The date when the
notice is deemed to be duly served shall be determined as the follow: (a) a
notice delivered personally is deemed duly served upon the delivery; (b) a
notice sent by mail is deemed duly served the tenth (10th) day after the date
when the air registered mail with postage prepaid has been sent out (as is shown
on the postmark), or the fourth (4th) day after the delivery date to the
internationally recognized courier service agency; and (c) a notice sent by
facsimile transmission is deemed duly served upon the receipt time as is shown
on the transmission confirmation of relevant document.



9.
Confidentiality. The Parties acknowledge and confirm any oral or written
materials exchanged by the Parties in connection with this Agreement are
confidential. The Parties shall maintain the secrecy and confidentiality of all
such materials. Without the written approval by the other Parties (except that
written approval of the Zhengzhou Aluminum shall not be required), any Party
shall not disclose to any third Party any relevant materials, but the following
circumstance shall be excluded:



9.1  
The materials that is known or may be known by the general public (but not
include the materials disclosed by each party receiving the materials);



9.2  
The materials required to be disclosed subject to the applicable laws or the
rules or provisions of stock exchange or



9.3  
The materials disclosed by each Party to its legal or financial consultant
relating the transaction of this Agreement, and this legal or financial
consultant shall comply with the confidentiality set forth in this Section. The
disclosure of the confidential materials by staff or employed institution of any
Party shall be deemed as the disclosure of such materials by such Party, and
such Party shall bear the liabilities for breaching the contract. This clause
shall survive whatever this Agreement is invalid, amended, revoked, terminated
or unable to implement by any reason.



10.
Further Warranties. The Parties agree to promptly execute documents reasonably
required to perform the provisions and the aim of this Agreement or documents
beneficial to it, and to take actions reasonably required to perform the
provisions and the aim of this Agreement or actions beneficial to it.



11.
    Miscellaneous.



     11.1  
Amendment, Modification and Supplement. Any amendment and supplement to this
Agreement shall only be effective is made by the Parties in writing.



     11.2  
Entire Agreement. Notwithstanding the Article 5 of this Agreement, the Parties
acknowledge that this Agreement constitutes the entire agreement of the Parties
with   respect to the subject matters therein and supercede and replace all
prior or contemporaneous agreements and understandings in verb or/and in
writing.

 
 
8

--------------------------------------------------------------------------------

 
 
  11.3  
Severability. If any provision of this Agreement is judged as invalid or
non-enforceable according to relevant Laws, the provision shall be deemed
invalid only within the applicable laws and regulations of the PRC, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way. The Parties shall, through fairly
consultation, replace those invalid, illegal or non-enforceable provisions with
valid provisions that may bring the similar economic effects with the effects
caused by those invalid, illegal or non-enforceable provisions.



     11.4  
Headings. The headings contained in this Agreement are for the convenience of
reference only and shall not affect the interpretation, explanation or in any
other way the meaning of the provisions of this Agreement.



  11.5  
Language and Copies. This Agreement has been executed in Chinese in duplicate
originals; each Party holds one (1) original and each duplicate original shall
have the same legal effect.



   11.6  
Successor. This Agreement shall bind and benefit the successor of each and the
transferee allowed by each Party.



    11.7  
Survival. Any obligation taking place or at term hereof prior to the end of
termination ahead of the end of this Agreement shall continue in force and
effect notwithstanding the occurrence of the end or termination ahead of the end
of the Agreement. Article 6, Article 8, Article 9 and Section 11.7 hereof shall
continue in force and effect after the termination of this Agreement.



   11.8  
Waiver. Any Party may waive the terms and conditions of this Agreement in
writing with the signature of the Parties. Any waiver by a Party to the breach
by other Parties within certain situation shall not be construed as a waiver to
any similar breach by other Parties within other situations.

 
 
9

--------------------------------------------------------------------------------

 

 
              IN WITNESS WHEREOF, the parties hereof have caused this Agreement
to be executed by their duly authorized representatives as of the date first
written above.

 
Zhengzhou Shentong Investment Consulting Co., Ltd.


By:/s/  Dongwei Zhang                     
      Dongwei Zhang


Executive Director




Zhengzhou Shensheng Aluminum Foil Co., Ltd.


By:/s/ Congfu Li                                 
      Congfu Li


Executive Director




Zhengzhou Aluminum Co., Ltd.


By:/s/ Congfu Li                               
      Congfu Li


Chairman of the Board

 
10
 

--------------------------------------------------------------------------------